AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Moclifled) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DrsTRrCr oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ _ (For Offenses Committed On or After November l, 1987)

Ange] Leonardo BlanCO*MancinaS Case Number: 3:18-mj-23233-WVG

Ellis M Johnston

Defendant ’s Artorney
REGISTRATION NO. 81749298

THE DEFENDANT:
§ pleaded guilty to count(s) 1 of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s!
8 : 1325 ILLEGAL ENTRY (Misdemeanor) l
|:| The defendant has been found not guilty on count(s)
E COunt(S) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|Z Assessrnent: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
I:| Court recommends defendant be deported/removed With relative, charged in case ___

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

 

:-:_M § Wednesday, December l9, 2018
Date of lmposition of Sentence

ctEiIMEF<J-\ count HoNoRABLE WILLIAM V. GALLo

sou"rHE-HN D'STF“CT OF C"L'§§$`YT`¢ UNITED s_TArEs MAGISTRATE IUDGE
BY

 

 

 

3:18-mj-23233-WVG

 

